In an action to recover damages for legal malpractice and breach of contract, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County *1057(Golia, J.), dated January 27, 2010, as granted that branch of the motion of the defendants Charles John Casolaro and Casolaro & Associates, EC., which was for summary judgment dismissing the legal malpractice cause of action as time-barred insofar as asserted against the defendant Charles John Casolaro.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the respondents’ motion for summary judgment dismissing the cause of action alleging legal malpractice as time-barred insofar as asserted against the defendant Charles John Casolaro. The action was commenced on August 13, 2007, and the three-year statute of limitations (see CFLR 214 [6]) began to run as to Casolaro no later than July 13, 2004, when the plaintiff signed a consent to change attorney form, the effect of which was to end Casolaro’s representation of the plaintiff in the underlying action (see Loria v Cerniglia, 69 AD3d 583 [2010]; Frost Line Refrig., Inc. v Gastwirth, Mirsky & Stein, LLP, 25 AD3d 532, 532-533 [2006]; Sommers v Cohen, 14 AD3d 691, 693 [2005]; Marro v Handwerker, Marchelos & Gayner, 1 AD3d 488 [2003]; Daniels v Lebit, 299 AD2d 310 [2002]; Wester v Sussman, 287 AD2d 618 [2001]; Piliero v Adler & Stavros, 282 AD2d 511, 512 [2001]). Covello, J.E, Eng, Chambers and Miller, JJ., concur. [Prior Case History: 2010 NY Slip Op 30345(U).]